THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   The State, Respondent,

   v.

   David Matthew Carter, Petitioner.

   Appellate Case No. 2021-000632



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


               Appeal from Lancaster County
             Steven H. John, Circuit Court Judge


                    Opinion No. 28104
         Heard June 8, 2022 – Filed August 10, 2022


                        AFFIRMED


   Chief Appellate Defender Robert M. Dudek, of
   Columbia, for Petitioner.

   Attorney General Alan Wilson, Senior Assistant Attorney
   General David Spencer, both of Columbia; and Solicitor
   Randy E. Newman Jr., of Lancaster, all for Respondent.
PER CURIAM: We granted a petition for a writ of certiorari to review the court
of appeals' decision in State v. Carter, 433 S.C. 352, 857 S.E.2d 910 (Ct. App.
2021). We now dismiss the writ as improvidently granted. 1

DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, KITTREDGE, HEARN, FEW and Acting Justice William H. Seals,
Jr., concur.




1
 We note that during oral argument, Petitioner's primary focus was on whether the
procedure employed by the trial court violated his right to confront his accuser.
See generally U.S. Const. amend. VI ("In all criminal prosecutions, the accused
shall enjoy the right . . . to be confronted with the witnesses against him . . . .").
Previously, Petitioner's argument on appeal was one of statutory interpretation,
specifically, the meaning of the phrase "very young" in section 16-3-1550(E) of the
South Carolina Code (2015) ("The circuit or family court must treat sensitively
witnesses who are very young, elderly, handicapped, or who have special needs by
using closed or taped sessions when appropriate."). Our disposition of this case
should in no manner be viewed as a comment one way or the other on the merits of
Petitioner's Confrontation Clause argument.